Exhibit 10.1

 

RESIGNATION AGREEMENT

 

THIS RESIGNATION AGREEMENT (this “Agreement”) is made, entered into, and
effective as of July 20, 2005 by and between Apogee Enterprises, Inc., a
Minnesota corporation (the “Company”), and William F. Marchido (the
“Executive”).

 

WITNESSETH:

 

WHEREAS, the Company accepts Executive’s resignation effective as of August 1,
2005 (the “Resignation Date”); and

 

WHEREAS, prior to the Resignation Date, Executive was employed as Chief
Financial Officer of the Company;

 

WHEREAS, effective on the Resignation Date, Executive resigned as an employee of
the Company, and from any and all offices of the Company, and any other
position, office, or directorship of any other entity for which Executive was
serving at the request of the Company; and

 

WHEREAS, the Company and Executive desire to set forth the payments and benefits
that Executive will be entitled to receive from the Company in connection with
his resignation from employment with the Company; and

 

WHEREAS, the Company and Executive wish to resolve, settle, and/or compromise
certain matters, claims, and issues between them, including, without limitation,
Executive’s resignation from the offices he held and from his employment with
the Company.

 

NOW, THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Company and
Executive hereby agree as follows:

 

1. Resignation. Executive hereby resigns, effective on the Resignation Date, his
employment with the Company and its subsidiaries and related or affiliated
companies, and his position as Chief Financial Officer of the Company. Executive
further resigns, effective on the Resignation Date, (a) from all offices of the
Company to which he has been elected by the Board of Directors of the Company
(or to which he has otherwise been appointed), (b) from all offices of any
entity that is a subsidiary of, or is otherwise related to or affiliated with,
the Company, (c) from all administrative, fiduciary, or other positions he may
hold with respect to arrangements or plans for, of, or relating to the Company,
and (d) from any other directorship, office, or position of any corporation,
partnership, joint venture, trust, or other enterprise (each, an “Other Entity”)
insofar as Executive is serving in the directorship, office, or position of the
Other Entity at the request of the Company. The Company hereby consents to and
accepts said resignations effective as of the Resignation Date.

 

2. Payments and Benefits. As consideration for Executive’s promises and
obligations under this Agreement, including, but not limited to, Executive’s
release of any and all claims against the Company as provided in paragraph 4,
the Company agrees as follows:



--------------------------------------------------------------------------------

a. Separation Payment. As separation pay, the Company shall pay Executive an
amount equal to Two Hundred Eighty-Four Thousand Nine Hundred Dollars ($284,900)
(the “Separation Pay”). The Separation Pay shall be paid as follows: (i) for the
period of time commencing on August 12, 2005, and terminating on March 10, 2006,
the Company shall pay to Executive bi-weekly installments of Ten Thousand Nine
Hundred Fifty-Eight Dollars ($10,958) on the Company’s regularly scheduled pay
days; and (ii) on or before March 10, 2006, the Company shall pay Executive the
remaining balance of the Separation Pay in one (1) lump sum payment.

 

b. COBRA Payment. The Company shall pay to Executive an amount equal to Fifteen
Thousand Five Hundred Twenty Eight Dollars and Thirty-One Cents ($15,528.31) to
compensate him for COBRA payments. This amount shall be paid to Executive in one
(1) lump sum payable within thirty (30) days after Executive has returned this
signed Agreement to the Company.

 

c. Automobile Allowance. During his employment with the Company, Executive
received a biweekly automobile allowance. The Company shall pay Executive Nine
Thousand Seven Hundred Forty-Four Dollars ($9,744), an amount equal to
twenty-six (26) biweekly automobile allowance payments, in one (1) lump sum
payable within thirty (30) days after Executive has returned this signed
Agreement to the Company.

 

d. Outplacement. The Company shall provide Executive with outplacement
assistance through a mutually agreed upon provider. The maximum amount the
Company shall pay for outplacement assistance is Ten Thousand Dollars ($10,000),
and any and all payments for outplacement assistance shall be promptly made by
the Company directly to the provider, following the Company’s receipt of
documentation reasonably sufficient to substantiate the expense.

 

e. Company Benefit Plans and Executive’s Eligibility, Rights, and Obligations
Thereunder. Executive’s post-resignation eligibility for and rights and
obligations with respect to any employee benefit as a past employee of the
Company under the Company’s retirement and welfare benefits plans (including,
but not limited to, the Amended and Restated Apogee Enterprises, Inc.
Partnership Plan and the Amended and Restated Apogee Enterprises, Inc. 2002
Omnibus Stock Incentive Plan), other than as explicitly modified by this
Agreement, shall be as set forth in the respective plan documents, and shall be
based on his employment termination on the Resignation Date, and his entitlement
to the benefits for the period of his participation therein, and his rights and
obligations thereunder, shall be determined pursuant to the express written
terms and conditions thereof.

 

f. Withholding. The Company shall withhold such amounts from the payments
described in this paragraph 2 as are required by applicable tax or other law.

 

3. Confidential Information; Return of Company Property.

 

a. Except as required by applicable law or legal process, Executive will keep in
strict confidence, and will not, directly or indirectly, at any time, disclose,
furnish, disseminate, make available, or use any trade secrets or confidential
business and technical information of the Company or its customers or vendors,
regardless of when or how Executive

 

2



--------------------------------------------------------------------------------

may have acquired such information. Such confidential information shall include,
without limitation, the Company’s unique selling, manufacturing, and servicing
methods and business techniques, training, service, and business manuals,
promotional materials, training courses, and other training and instructional
materials, vendor and product information, customer and prospective customer
lists, other customer and prospective customer information, and other business
information. Executive specifically acknowledges that all such confidential
information, whether reduced to writing, maintained on any form of electronic
media, or maintained in Executive’s mind or memory, and whether compiled by the
Company and/or Executive, derives independent economic value from not being
readily known to or ascertainable by proper means by others who can obtain
economic value from its disclosure or use, that reasonable efforts have been
made by the Company to maintain the secrecy of such information, that such
information is the sole property of the Company and that any retention and use
of such information by Executive after the Resignation Date shall constitute a
misappropriation of the Company’s trade secrets. Notwithstanding the foregoing,
the Company and Executive agree that confidential information shall not include
information that is or becomes known within the industry in which the Company
operates, other than as a result of a disclosure by Executive.

 

b. Executive agrees to return to the Company, in good condition, all tangible
property of the Company in his possession, including without limitation, the
originals and all copies of any materials which contain, reflect, summarize,
describe, analyze or refer or relate to any items of information listed in
subparagraph 3.a of this paragraph 3. In the event that such items are not so
returned, the Company will have the right to charge Executive for all reasonable
damages, costs, attorneys’ fees, and other expenses incurred in searching for,
taking, removing, and/or recovering such property.

 

c. Executive agrees that, for a period of one (1) year from the Resignation
Date, Executive shall not, either on his own account or for any other person,
firm, partnership, corporation, or other entity with which Executive is employed
or associated, solicit any employee of the Company, or any entity that is a
subsidiary of, or is otherwise related to or affiliated with, the Company, to
leave his or her employment. For purposes of this paragraph 3, “solicit”
includes contacting or communicating with any employee of the Company, or any
entity that is a subsidiary of, or is otherwise related to or affiliated with,
the Company, about leaving his or her employment, provided, however, that the
term “solicit” shall not include general advertisements of employment
opportunities that are not targeted solely to employees of the Company or its
subsidiaries and affiliates.

 

4. Release by Executive and the Company.

 

a. Executive for himself and his dependents, successors, assigns, heirs,
executors, and administrators (and his and their legal representatives of every
kind), hereby releases, dismisses, remisses, and forever discharges the Company
from any and all arbitrations, claims (including claims for attorneys’ fees),
demands, damages, suits, proceedings, actions, and/or causes of action of any
kind and every description, whether known or unknown, which Executive now has or
may have had for, upon, or by reason of any cause whatsoever (except that this
release shall not apply to (x) the obligations of the Company arising under this
Agreement and (y) Executive’s rights of indemnification by the Company, if any,
pursuant to the Company’s certificate of incorporation or by-laws or any
agreement between the Company and Executive), against the Company (“claims”),
including, but not limited to:

 

3



--------------------------------------------------------------------------------

(i) any and all claims, directly or indirectly, arising out of or relating to:
(A) Executive’s past employment or service with the Company; (B) Executive’s
resignation as Chief Financial Officer of the Company and any other position
described in paragraph 1 of this Agreement; and (C) any federal, state, or local
laws, or any contract or tort claim, whether legal or equitable, whether
statutory or common law, arising from or relating to the Company’s hiring of
Executive, Executive’s employment with the Company, and the cessation of
Executive’s employment with the Company;

 

(ii) any and all claims of discrimination, including, but not limited to, claims
of discrimination on the basis of sex, race, age, national origin, marital
status, religion, or disability, including, specifically, but without limiting
the generality of the foregoing, any claims under Title VII of the Civil Rights
Act, as amended, 42 U.S.C. § 2000e, et seq.; the Americans with Disabilities
Act, 42 U.S.C. § 12101 et seq.; the Age Discrimination in Employment Act, 29
U.S.C. §621, et seq.; the Older Workers’ Benefit Protection Act, 29 U.S.C.
§626(f); the Family and Medical Leave Act, 29 U.S.C. §§ 2601 et seq.; the
Employee Retirement and Income Security Act, 29 U.S.C. § 1001 et seq.; and the
Minnesota Human Rights Act, § 363.01 et seq.

 

(iii) any and all claims of wrongful or unjust discharge or breach of any
contract or promise, express or implied; and

 

(iv) any and all claims under or relating to any and all past and future
employee compensation, employee benefit, employee severance, or employee
incentive bonus plans and arrangements, all of which Executive agrees are
forfeited upon his resignation; provided that he shall remain entitled to the
amounts and benefits described in paragraph 2 above.

 

b. The Company, for itself and its shareholders, directors, officers, employees,
agents, subsidiaries, and affiliates (and the heirs, successors, and assigns of
each), hereby releases, dismisses, remises, and forever discharges Executive
from any and all arbitrations, claims (including claims for attorneys’ fees),
demands, damages, suits, proceedings, actions, and/or causes of action of any
kind and every description, whether known or unknown, which the Company now has
or may have had for, upon, or by reason of any cause whatsoever (except that
this release shall not apply to the obligations of Executive arising under this
Agreement).

 

c. Executive understands and acknowledges that the Company does not admit any
violation of law, liability, or invasion of any of his rights and that any such
violation, liability, or invasion is expressly denied. The consideration
provided under this Agreement is in exchange for Executive’s agreements to its
terms and conditions and made for the purpose of settling and extinguishing all
claims and rights (and every other similar or dissimilar matter) that Executive
ever had or now may have or ever will have against the Company to the extent
provided in this paragraph 4. Executive further agrees and acknowledges that no
representations, promises, or inducements have been made by the Company other
than as appear in this Agreement.

 

4



--------------------------------------------------------------------------------

d. Executive further understands and acknowledges that:

 

(i) Executive has been informed that the terms of this Agreement shall be open
for acceptance and execution by him for a period of twenty-one (21) days during
which time he may consider whether to accept this Agreement. Executive agrees
that changes to this Agreement, whether material or immaterial, will not restart
this acceptance period. No payments or benefits will be provided pursuant to
paragraph 2 until at least sixteen (16) days after Executive has returned this
signed Agreement to the Company;

 

(ii) Executive has been informed of his right to rescind this Agreement as far
as it extends to potential claims under the Minnesota Human Rights Act, § 363.01
et seq., by written notice to the Company within fifteen (15) calendar days
following his execution of this Agreement. To be effective, such written notice
must be delivered either by hand or by mail to Patricia A. Beithon, Apogee
Enterprises, Inc., 7900 Xerxes Avenue South, Suite 1800, Minneapolis, MN
55431-1159, within the fifteen (15)-day period. If a notice of rescission is
delivered by mail, it must be: 1) postmarked within the fifteen (15)-day period;
2) properly addressed to Ms. Beithon, as set forth above; and 3) sent by
certified mail, return receipt requested;

 

(iii) Executive has been informed of his right to revoke this Agreement as far
as it extends to potential claims under the Age Discrimination in Employment
Act, 29 U.S.C.§ 621 et seq., by informing the Company, through Ms. Beithon at
the above referenced address, of his intent to revoke this Agreement within
seven (7) calendar days following his execution of this Agreement;

 

(iv) It is understood that, in the event a notice of rescission and/or
revocation by Executive is timely delivered, pursuant to the terms of
subparagraph 4.d of this paragraph 4, the Company may, at its discretion, either
enforce the remaining provisions of this Agreement, or void the entire Agreement
and require any payments made and/or benefits conferred as of that date to
Executive be immediately repaid by Executive to the Company; and

 

(v) Executive has been advised by the Company to consult with legal counsel
prior to executing this Agreement and the release provided for in this paragraph
4, has had an opportunity to consult with and to be advised by legal counsel of
his choice, fully understands the terms of this Agreement, and enters into this
Agreement freely, voluntarily, and intending to be bound.

 

e. Executive will never file a lawsuit asserting any claim that is released in
this paragraph 4. To the extent required by law, the release of claims provided
in this paragraph 4 shall not be interpreted to prevent Executive from filing a
charge or cooperating with an appropriate governmental agency; however,
Executive agrees that he is waiving the right to monetary damages or other
individual legal or equitable relief awarded by any governmental agency related
to any claim that Executive ever had or now may have or ever will have against
the Company to the extent provided in this paragraph 4.

 

f. Executive and the Company acknowledge that his resignation is by mutual
agreement between the Company and Executive, and that Executive waives and
releases any claim that he has or may have to reemployment.

 

5



--------------------------------------------------------------------------------

g. For purposes of the above provisions of this paragraph 4, the “Company” shall
include its present and former predecessors, subsidiaries, divisions, related or
affiliated companies, officers, directors, stockholders, members, employees,
heirs, successors, assigns, representatives, agents, accountants and counsel.

 

5. Executive’s Actions with Respect to the Company’s Common Stock.

 

a. Executive shall take no action with respect to the Company’s common stock
that is in violation of the federal securities laws.

 

6. Breach.

 

a. If Executive materially breaches any of the provisions of this Agreement (and
in the case of a breach that is capable of being cured, fails to cure such
breach within fifteen (15) days after written notice by the Company to Executive
specifying the circumstances that constitute such material breach), then the
Company may, at its sole option, immediately terminate all remaining payments
and benefits described in this Agreement, and obtain payment from Executive of
all other damages and expenses resulting from such breach (including, without
limitation, reasonable attorneys’ fees), with the remainder of this Agreement,
and all promises and covenants herein, remaining in full force and effect.

 

Notwithstanding the foregoing, the Company will not terminate pursuant to
subparagraph 6.a of this paragraph 6 any benefits to which Executive is entitled
under any tax-qualified retirement plan of the Company, and Executive’s rights
under Part 6 of Subtitle B of Title I of the Employee Retirement Income Security
Act of 1974, as amended, if any, will not be reduced by any action taken by the
Company under subparagraph 6.a of this paragraph 6.

 

b. Executive may challenge any Company action under subparagraph 6.a above.

 

7. Successors and Binding Agreement.

 

a. This Agreement shall be binding upon and inure to the benefit of the Company
and any successor of or to the Company, including, without limitation, any
persons acquiring, directly or indirectly, all or substantially all of the
business and/or assets of the Company whether by purchase, merger,
consolidation, reorganization, or otherwise (and such successor shall thereafter
be deemed included in the definition of “the Company” for purposes of this
Agreement), but shall not otherwise be assignable or delegable by the Company.

 

b. This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, and/or legatees.

 

c. This Agreement is personal in nature and none of the parties hereto shall,
without the consent of the other parties, assign, transfer, or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
subparagraphs a and b of this paragraph 7.

 

6



--------------------------------------------------------------------------------

d. This Agreement is intended to be for the exclusive benefit of the parties
hereto, and, except as provided in subparagraphs a and b of this paragraph 7, no
third party shall have any rights hereunder.

 

8. Statements to Third Parties. Because the purpose of this Agreement is to
settle amicably any and all potential disputes or claims among the parties,
neither Executive nor the Senior Executives of the Company shall, directly or
indirectly, make or cause to be made any statements to any third parties
criticizing or disparaging the other or commenting on the character or business
reputation of the other. Furthermore, Executive agrees not to make any
derogatory, unfavorable, negative or disparaging statements concerning the
Company and its affiliates, officers, directors, managers, employees, or agents,
or its and their business affairs or performance. Executive further hereby
agrees not: (a) to comment to others concerning the status, plans, or prospects
of the business of the Company, or (b) to engage in any act or omission that
could reasonably be expected to be detrimental, financially or otherwise, to the
Company, or that would subject the Company to public disrespect, scandal, or
ridicule. For purposes of this paragraph 8, the “Senior Executives of the
Company” shall mean the Company’s directors and officers.

 

9. Notices. For all purposes of this Agreement, all communications provided for
herein shall be in writing and shall be deemed to have been duly given when
delivered, addressed to the Company at its principal executive offices and to
Executive at his principal residence, or to such other address as any party may
have furnished to the other in writing and in accordance herewith. Notices of
change of address shall be effective only upon receipt.

 

10. Miscellaneous. No provision of this Agreement may be modified, waived, or
discharged unless such modification, waiver, or discharge is agreed to in
writing signed by Executive and the Company. No waiver by either party hereto at
any time of any breach by the other party hereto or noncompliance with any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar provisions or conditions at the same or at
any prior or subsequent time. No agreements or representations, oral or
otherwise, expressed or implied, with respect to the subject matter hereof have
been made by any of the parties that are not set forth expressly in this
Agreement and every one of them (if, in fact, there have been any) is hereby
terminated without liability or any other legal effect whatsoever.

 

11. Entire Agreement. This Agreement shall constitute the entire agreement among
the parties hereto with respect to the subject matter hereof and shall supersede
all prior verbal or written agreements, covenants, communications,
understandings, commitments, representations or warranties, whether oral or
written, by any party hereto or any of its representatives pertaining to such
subject matter.

 

12. Governing Law. Any dispute, controversy, or claim of whatever nature arising
out of or relating to this Agreement or breach thereof shall be governed by and
under the laws of the State of Minnesota. The parties agree that any and all
disputes, controversies, or claims of whatever nature arising out of or relating
to this Agreement or breach thereof shall be resolved by a court of general
jurisdiction in the State of Minnesota, and the parties hereby consent to the
exclusive jurisdiction of such court in any action or proceeding arising under
or brought to challenge, enforce, or interpret any of the terms of this
Agreement.

 

7



--------------------------------------------------------------------------------

13. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall nevertheless remain in full force and effect.

 

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same Agreement.

 

15. Captions and Paragraph Headings. Captions and paragraph headings used herein
are for convenience and are not part of this Agreement and shall not be used in
construing it.

 

16. Further Assurances. Each party hereto shall execute such additional
documents, and do such additional things, as may reasonably be requested by the
other party to effectuate the purposes and provisions of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first set forth above.

 

        COMPANY:         APOGEE ENTERPRISES, INC.         By:  

/s/ Russell Huffer

--------------------------------------------------------------------------------

            Russell Huffer         Its:   Chairman, Chief Executive Officer, and
President         Date: July 19, 2005        

EXECUTIVE:

Witness:  

/s/ Anne R. Marchido

--------------------------------------------------------------------------------

 

/s/ William F. Marchido

--------------------------------------------------------------------------------

        William F. Marchido Date:   July 20, 2005   Date: July 20, 2005

 

8